DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 50 words. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 7, 8, 10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ootsu et al. (2019/0317318, of record).

Regarding claim 1, Ootsu discloses an optical element (Figure 1, 100, optical element) including a glass body ([0038] teaches aside from resin material, optical glass material may be used for 100, optical element) comprising: a colored layer (SSI, light shielding area; at least [0023]) provided inside the glass body (Figure 1; at least [0022, 0032]) and positioned outside an effective aperture of the optical element (Figure 1; at least [0022]; SSI, light shielding area, is positioned outside 101, 103, effective optical portion).

Regarding claim 2, Ootsu discloses the optical element according to claim 1, wherein the colored layer is positioned from a surface of the glass body and extends inside the glass body (Figure 1; Abstract; [0032]).

Regarding claim 3, Ootsu discloses the optical element according to claim 2, wherein a thickness of the colored layer from the surface of the glass body and extending inside the glass body is 1 through 300 μm (Figure 4; [0045] teaches d, depth, is 0.2 to 0.3 mm, which converts to 200 to 300 micrometers, which falls within the claimed range).

Regarding claim 7, Ootsu discloses the optical element according to claim 1, wherein the optical element comprises a lens element (Figure 1, [0031]), and wherein the colored layer is provided on at least one of an edge surface and a land surface of the lens element (Figure 1; at least [0022, 0032]).

Regarding claim 8, Ootsu discloses the optical element according to claim 1, wherein the optical element comprises adjacent lens elements (Figure 8B, L5, fifth lens, L6, sixth lens), wherein each of the two adjacent lens elements includes a land surface positioned radically outside the effective aperture of the lens element thereof (peripheral portion of L5, fifth lens, and L6, sixth lens), and the respective land surfaces of the two adjacent lens elements are brought into contact with each other (Figure 8B), and wherein the colored layers are respectively provided on the land surfaces (Figure 8B; [0062] teaches the light shielding area may be formed inside the plurality of the edge parts of the imaging lens comprising a plurality of lenses).

Regarding claim 10, Ootsu discloses the optical element according to claim 1, wherein the optical element comprises a lens element (Figure 1, [0031]), and wherein the colored layer is provided at mutually different colored regions, outside the effective aperture, on one and the other surfaces of the lens element (at least Figure 5 depicts multiple rings which are mutually different and in between an object side surface and an image side surface).

Regarding claim 14, Ootsu discloses an optical apparatus comprising the optical element of claim 1 (at least [0063] teaches an imaging device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsu et al. (2019/0317318, of record) in view of Rossi et al. (2015/0340351).

Regarding claim 4, Ootsu discloses the optical element according to claim 1, but fails to teach wherein an optical density OD of the colored layer is 2.0 or more at a wavelength of 750 nm. Ootsu and Rossi are related because both teach an optical element.
Rossi discloses an optical element wherein an optical density OD of the colored layer is 2.0 or more at a wavelength of 750 nm (at least [0028]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ootsu to incorporate the teachings of Rossi and provide wherein. an optical density OD of the colored layer is 2.0 or more at a wavelength of 750 nm. Doing so would allow for adequate light absorption to ensure blocking of unwanted stray light.

Regarding claim 12 Ootsu discloses the optical element according to claim 1, but fails to teach wherein the optical element comprises an exit window, from which light that is emitted from a light emitter exits, and an incident window, to which light travelling toward a light receiver is incident, and wherein the colored layer is provided outside an effective aperture of the exit window and outside an effective aperture of the incident window so that the colored layer partitions the exit window and the incident window. Ootsu and Rossi are related because both teach an optical element.
Rossi discloses an optical element wherein the optical element comprises an exit window (Figure 1, 32, cover), from which light that is emitted from a light emitter exits (light from 22, 24, light emitting elements), and an incident window (32, cover), to which light travelling toward a light receiver is incident (light incident on 26, light sensing element), and wherein the colored layer is provided outside an effective aperture of the exit window and outside an effective aperture of the incident window so that the colored layer partitions the exit window and the incident window (35, second light blocking regions; [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ootsu to incorporate the teachings of Rossi and provide wherein the optical element comprises an exit window, from which light that is emitted from a light emitter exits, and an incident window, to which light travelling toward a light receiver is incident, and wherein the colored layer is provided outside an effective aperture of the exit window and outside an effective aperture of the incident window so that the colored layer partitions the exit window and the incident window. Doing so would eliminate stray light and crosstalk in an opto-electronic module.

Claims 5, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsu et al. (2019/0317318, of record) in view of Takakubo et al. (2012/0075728).

Regarding claim 5, Ootsu discloses the optical element according to claim 1, but fails to teach wherein the optical element is provided with an anti-reflection coated surface and a surface without an anti-reflection coating, and wherein the colored layer is provided at the surface without an anti-reflection coating. Ootsu and Takakubo are related because both teach an optical element.
Takakubo discloses an optical element wherein the optical element is provided with an anti-reflection coated surface (Figure 4A, 108a, reflection surface; [0043] teaches an antireflection coating may be provided on 108a, reflection surface) and a surface without an anti-reflection coating (108c, entrance surface), and wherein the colored layer is provided at the surface without an anti-reflection coating (Figure 4A, 120a, first shielding part, is provided on 108c, entrance surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ootsu to incorporate the teachings of Takakubo and provide wherein the optical element is provided with an anti-reflection coated surface and a surface without an anti-reflection coating, and wherein the colored layer is provided at the surface without an anti-reflection coating. Doing so would allow for increased ghost and flare elimination for an optical device utilizing a prism.

Regarding claim 6, Ootsu discloses the optical element according to claim 1, but fails to teach wherein the optical element comprises a prism, including an incident surface, an exit surface, a reflection surface and a side surface, and wherein the colored layer is provided on the prism on at least one of the incident surface, the exit surface, the reflection surface, the side surface, and a chamfered surface at a boundary portion defined any one the incident surface, the exit surface, the reflection surface and the side surface. Ootsu and Takakubo are related because both teach an optical element.
Takakubo discloses an optical element wherein the optical element comprises a prism (Figure 4A, 108, image side prism), including an incident surface (108c, entrance surface), an exit surface (108b, exit surface), a reflection surface (108a, reflection surface) and a side surface (peripheral side surface of 108, image side prism), and wherein the colored layer is provided on the prism on at least one of the incident surface, the exit surface, the reflection surface, the side surface, and a chamfered surface at a boundary portion defined any one the incident surface, the exit surface, the reflection surface and the side surface (Figure 4A, [0051-0053]; 120a, first shielding part).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ootsu to incorporate the teachings of Takakubo and provide wherein the optical element comprises a prism, including an incident surface, an exit surface, a reflection surface and a side surface, and wherein the colored layer is provided on the prism on at least one of the incident surface, the exit surface, the reflection surface, the side surface, and a chamfered surface at a boundary portion defined any one the incident surface, the exit surface, the reflection surface and the side surface. Doing so would allow for ghost and flare elimination for an optical device utilizing a prism.

Regarding claim 13, Ootsu discloses the optical element according to claim 1, but fails to teach wherein the optical element comprises at least one of a flat parallel plate, a cover glass, an optical filter, and a beam splitter, and wherein the colored layer is provided outside an effective aperture of the at least one of the first parallel plate, the cover glass, the optical filter, and the beam splitter. Ootsu and Takakubo are related because both teach an optical element.
Takakubo discloses an optical element wherein the optical element comprises at least one of a flat parallel plate, a cover glass, an optical filter, and a beam splitter (Figure 4A, 110, cover glass), and wherein the colored layer is provided outside an effective aperture of the at least one of the first parallel plate, the cover glass, the optical filter, and the beam splitter (Figure 4A, [0055]; 120b, second shielding part).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ootsu to incorporate the teachings of Takakubo and provide wherein the optical element comprises at least one of a flat parallel plate, a cover glass, an optical filter, and a beam splitter, and wherein the colored layer is provided outside an effective aperture of the at least one of the first parallel plate, the cover glass, the optical filter, and the beam splitter. Doing so would allow for ghost and flare elimination for an optical device utilizing a cover plate.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsu et al. (2019/0317318, of record) in view of Nemoto et al. (2007/0273977).

Regarding claim 9, Ootsu discloses the optical element according to claim 1, wherein the optical element comprises a lens element (Figure 1, [0031]).
Ootsu fails to teach wherein the colored layer defines an effective aperture on at least one surface of the lens element. Ootsu and Nemoto are related because both teach an optical element.
Nemoto discloses an optical element wherein the colored layer defines an effective aperture on at least one surface of the lens element (7, light shielding wall defines the aperture of 2, convex micro lenses; [0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ootsu to incorporate the teachings of Nemoto and provide wherein the colored layer defines an effective aperture on at least one surface of the lens element. Doing so would allow for a more compact design.

Regarding claim 11, Ootsu discloses the optical element according to claim 1, but fails to teach wherein the optical element comprises a plurality of lens surfaces, and wherein the colored layer is provided outside effective apertures of the plurality of lens surfaces, respectively, to thereby partition the plurality of lens surfaces. Ootsu and Nemoto are related because both teach an optical element.
Nemoto discloses an optical element wherein the optical element comprises a plurality of lens surfaces (Figure 1B, 2, convex micro lenses), and wherein the colored layer is provided outside effective apertures of the plurality of lens surfaces, respectively, to thereby partition the plurality of lens surfaces (7, light shielding wall; [0019]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ootsu to incorporate the teachings of Nemoto and provide wherein the optical element comprises a plurality of lens surfaces, and wherein the colored layer is provided outside effective apertures of the plurality of lens surfaces, respectively, to thereby partition the plurality of lens surfaces. Doing so would allow for improved elimination of stray light which passes through a microlens structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872